DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Fredrick on 08-18-2022.

The application has been amended as follows: 

Claim 3 should be:
3.  The method of claim 2, wherein the subjecting the rock core sample clean of native components to a plurality of coreflooding steps comprises:
coreflooding the rock sample clean of native components with the formation brine such that the cations present in the formation brine adsorb onto the cation exchange sites and an excess of cations are present in the plurality of interstitial pore spaces of the rock core sample clean of native components;
displacing the excess of cations present in a plurality of interstitial pore spaces of the rock core sample by using a third organic solvent; and
displacing the cations adsorbed onto the cation exchange sites of the rock core sample with a first injection fluid until completion of extraction.

Claim 4 should be:
4.  The method of claim 3, wherein the subjecting the rock core sample to a plurality of coreflooding steps comprises:
displacing the first injection fluid with the formation brine such that the cations present in the formation brine adsorb onto the cation exchange sites;
injecting a reservoir crude oil into the rock core sample until reaching irreducible water saturation and equilibrium between formation brine, the reservoir crude oil, and the cation exchange sites, such that rock core sample includes a plurality of indigenous exchangeable cations adsorbed onto the cation exchange sites, a plurality of cation exchange sites occupied by a crude oil, and one or more fluids occupying pore spaces in the rock core sample;
displacing the crude oil in the rock core sample with a formation brine until oil ceases production;
displacing an excess of cations present in a plurality of interstitial pore spaces of the rock core sample by using a fourth organic solvent; and
displacing the plurality of indigenous exchangeable cations from the cation exchange sites of the rock core sample with a second injection fluid until completion of extraction.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852